Exhibit 10.1
AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT
     This Amendment No. 1 to Asset Purchase Agreement (this “Amendment”) is made
and entered into as of January 3, 2011, between Desert Fabco Acquisition, LLC, a
Delaware limited liability company (“Purchaser”), and Alexco, L.L.C., an Arizona
limited liability company (“Seller”).
W I T N E S S E T H:
     A. Purchaser and Seller entered into that certain Asset Purchase Agreement,
dated as of October 12, 2010 (the “Asset Purchase Agreement”), including the
Exhibits thereto, and, in connection therewith, Seller delivered to Purchaser
that certain Disclosure Letter, dated as of October 12, 2010 (the “Disclosure
Letter”).
     B. Purchaser and Seller now desire to amend the Asset Purchase Agreement
and certain Exhibits thereto and the Disclosure Letter, all as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements set
forth in this Amendment and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and on the terms and subject
to the conditions set forth in this Amendment, the parties hereto agree as
follows:
ARTICLE I
AMENDMENT
     1.1 Amendment to Section 4.1.
          (a) As contemplated by the first sentence of Section 4.1 of the Asset
Purchase Agreement, Purchaser and Seller hereby agree that the Closing shall
occur on Monday, January 3, 2011.
          (b) The third sentence of Section 4.1 of the Asset Purchase Agreement
is hereby amended to read in its entirety as follows:
“The Closing shall be deemed effective at 12:01 a.m., Mountain Standard Time, on
Saturday, January 1, 2011, for all purposes.”
     1.2 Amendment to Section 7.2. Section 7.2(d) of the Asset Purchase
Agreement is hereby amended to read in its entirety as follows:
     “(d) No Loans or Investments. Except as set forth on Section 7.2(d) of the
Disclosure Letter, make any loans, advances or capital contributions to, or
investments in, or otherwise acquire the securities of, any Person.”
     1.3 Amendment to Section 7.19. The last sentence of Section 7.19 of the
Asset Purchase Agreement is hereby amended to replace the words “to Robert
Fraley” with the words “to the obligee under the Related Party Note Payable”.

 



--------------------------------------------------------------------------------



 



     1.4 Amendment to Section 8.1. Section 8.1(a) of the Asset Purchase
Agreement is hereby amended to add the following new sentence at the end
thereof:
“Seller acknowledges that, in certain cases, the offer of employment to be made
to an Employee pursuant to this Section 8.1(a) will be made by an Affiliate of
Purchaser rather than Purchaser itself, and Purchaser acknowledges and agrees
that the employment of any Hired Employee by an Affiliate of Purchaser rather
than Purchaser itself is not intended to, and shall not, affect the individual
who directly supervises such Hired Employee, or to whom such Hired Employee
directly reports, which, unless otherwise agreed by one of the Key Employees or
such Hired Employee, shall be the same as was the case immediately prior to the
Closing.”
     1.5 Amendments to Certain Exhibits.* The Exhibits to the Asset Purchase
Agreement are hereby amended as set forth on Annex A hereto.
     1.6 Amendments to the Disclosure Letter.*
          (a) The Disclosure Letter is hereby amended as set forth on Annex B
hereto.
          (b) The Disclosure Letter shall be deemed to have contained at the
time delivered on October 12, 2010 references to the matters referred to on
Annex B hereto, with such references constituting an effective disclosure to
each relevant Section or subsection of Article V of the Asset Purchase
Agreement.
ARTICLE II
WAIVER
     Purchaser hereby waives the conditions precedent to its obligations to
consummate the transactions contemplated by the Asset Purchase Agreement that it
shall have received evidence that Seller has received the consents identified as
items 8, 9 and 10 on Exhibit 9.2(e) to the Asset Purchase Agreement.
ARTICLE III
MISCELLANEOUS
     3.1 Scope and Effect of Amendment. Except as expressly amended hereby, the
Asset Purchase Agreement shall continue in full force and effect and will not
be, or deemed to be, otherwise affected by this Amendment.
     3.2 Defined Terms. Capitalized terms used and not defined in this Amendment
have the meanings assigned to such terms in the Asset Purchase Agreement.
     3.3 Headings. The headings contained in this Amendment are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Amendment.
 

*   Pursuant to Item 601(b)(2) of Regulation S-K, Annexes A and B hereto have
been omitted. Kaiser Aluminum Corporation agrees to furnish supplementally a
copy of such Annexes to the Securities and Exchange Commission upon request.

2



--------------------------------------------------------------------------------



 



     3.4 Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.
     3.5 Governing Law. This Amendment shall be construed, performed and
enforced in accordance with the Laws of the State of Arizona, without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules would require or permit the application of the Laws of
another jurisdiction.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective duly authorized officers, as of the date first
written above.

            PURCHASER:



DESERT FABCO ACQUISITION, LLC, a Delaware limited liability company
      By:   /s/ John M. Donnan         Name:   John M. Donnan        Title:  
Senior Vice President,
General Counsel and Secretary        SELLER:


ALEXCO, L.L.C., an Arizona limited liability company
      By:   /s/ Robert R. Fraley         Name:   Robert R. Fraley       
Title:   Manager              By:   /s/ Barbara E. Fraley         Name:  
Barbara E. Fraley        Title:   Manager              By:   /s/ Perry J. Fraley
        Name:   Perry J. Fraley        Title:   Manager     

[Signature Page to Amendment No. 1 to Asset Purchase Agreement]

 